

114 S3351 IS: Keep Terrorists Off the Battlefield Act
U.S. Senate
2016-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3351IN THE SENATE OF THE UNITED STATESSeptember 19, 2016Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo prohibit certain transfers of individuals detained at United States Naval Station, Guantanamo
			 Bay, Cuba, to prohibit funds from being made available for the closure of
			 that Naval Station,  and for other purposes. 
	
 1.Short titleThis Act may be cited as the Keep Terrorists Off the Battlefield Act. 2.Individual detained at Guantanamo Bay definedIn this Act, the term individual detained at Guantanamo Bay means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22))) or a member of the Armed Forces of the United States; and
 (2)is— (A)in the custody or under the control of the Department of Defense; or
 (B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 3.Prohibition on transfer of individuals detained at Guantanamo Bay, CubaNo amounts appropriated or otherwise made available for any department or agency of the United States Government may be used to transfer an individual detained at Guantanamo Bay—
 (1)from the custody or control of the Department of Defense to the custody or control of any other department or agency of the United States Government;
 (2)to the custody or control of any country in the Western Hemisphere or any entity within a country in the Western Hemisphere; or
 (3)to any country or entity that does not have laws in effect that, as certified by the United States Government, effectively prohibit acts of terrorism or material support for acts of terrorism.
 4.Prohibition on funding for closure of United States Naval Station, Guantanamo Bay, CubaNo amounts appropriated or otherwise made available for any department or agency of the United States Government may be used to fund activities, envoys, or offices to carry out activities to close United States Naval Station, Guantanamo Bay, Cuba.
 5.Sense of Congress on return of released individuals who have engaged in terrorist activityIt is the sense of Congress that any individual who was at any time an individual detained at Guantanamo Bay and after the individual was released from detention at Guantanamo Bay is suspected of or confirmed by the United States intelligence community as having re-engaged in terrorist activity should immediately be arrested and returned to detention at United States Naval Station, Guantanamo Bay, Cuba.